December 14, 2010 DREYFUS VARIABLE INVESTMENT FUND - APPRECIATION PORTFOLIO Supplement to Prospectus Dated May 1, 2010 The following information supersedes and replaces any contrary information contained in the sections of the funds Prospectus entitled Fund Summary  Portfolio Management and Fund Details-Management: The funds investment adviser is Dreyfus and the funds sub-investment adviser is Fayez Sarofim & Co. (Sarofim & Co.). The fund is managed by a team of portfolio managers employed by Sarofim & Co., consisting of Fayez Sarofim, Catherine Crain, Jeff Jacobe, Gentry Lee, Christopher Sarofim and Charles Sheedy. The team is supported by Sarofim & Co.s Investment Committee, all the members of which are senior investment professionals at Sarofim & Co. The Investment Committee directs and monitors Sarofim & Co.s internal, fundamental research efforts. The team of portfolio managers operates within the guidelines set by the Investment Committee. Mr. Fayez Sarofim, Chief Executive Officer, Chairman of the Board and Chief Investment Officer, founded Sarofim & Co. in 1958 and has been a portfolio manager of the fund since its inception. Ms. Crain is a Vice President and Director of Marketing & Client Services at Sarofim & Co., where she has been employed since 1993. She is responsible for overseeing marketing efforts and client service activities and has been a portfolio manager of the fund since March 1998. Mr. Jacobe is Director of Investments and a Senior Vice President at Sarofim & Co., where he has been employed since 2000. He is responsible for organizing and overseeing investment research efforts and has been a portfolio manager of the fund since December 2010. Mr. Lee is President of Sarofim & Co. where he has been employed since 1998. He is responsible for overseeing investment, client services and business operations and has been a portfolio manager of the fund since December 2010. Mr. Christopher Sarofim is a Vice Chairman of Sarofim & Co., where he has been employed since 1988. He has been a portfolio manager of the fund since October 2000. Mr. Sheedy is a Senior Vice President at Sarofim & Co., where he has been employed since 1971. He has been a portfolio manager of the fund since October 2000. December 14, DREYFUS VARIABLE INVESTMENT FUND -
